DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy J. Klima on June 28, 2022.
The application has been amended as follows:

TITLE
AIRCRAFT COMPRISING A GAS TURBINE ENGINE HAVING AN AXIALLY ADJUSTABLE INTAKE AND A NACELLE

CLAIMS
Claim 1, line 6:	“a manner such that an axial position of 

Claim 10: 	The aircraft of claim 1, wherein the intake is connected at a minimum of two mounting positions to the sliding mechanism. 

	
Allowable Subject Matter
Claims 1, 3-5, 9-12, 14-15, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claims 15 and 18 being substantively similar), Barton (US 6340135 B1), discloses an aircraft (abstract) comprising: a gas turbine engine (12) comprising an intake (24), a nacelle (25), and gas turbine engine components located radially inside the nacelle (18, 20); and an aircraft structure (26); wherein the intake (24) of the gas turbine engine is mounted to the aircraft structure in a manner such that an axial position of the intake is adjustable (col. 4 line 56-58); wherein the nacelle (25) and the gas turbine engine components (18, 20) located radially inside the nacelle are rigidly mounted to the aircraft structure (col. 4 line 52-55); wherein the intake is movable between a stowed position in which the intake is located adjacent the nacelle (fig. 3) and a deployed position in which the intake is located at an axial distance to the nacelle during in-flight operation (fig. 1), wherein in the deployed position an axial gap is present between the nacelle and the intake (see fig. 2), wherein in the deployed position an axial gap is present between the nacelle and the intake (fig. 2); an actuating mechanism that comprises at least one actuator (60) and a sliding mechanism (50), wherein the actuating mechanism is configured to move the intake relative to the aircraft structure (col. 6 line 30-33).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein an external portion of the intake is connected to the sliding mechanism and wherein the sliding mechanism is movable in the forward and rearward axial direction via the actuator; wherein the actuator and the sliding mechanism are attached to an internal portion of the aircraft structure externally of the intake and nacelle; wherein the aircraft structure is a fuselage of the aircraft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647